Citation Nr: 1548101	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected septal deviation status post rhinoplasty.

2.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected septal deviation status post rhinoplasty.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and an anxiety disorder other than PTSD, to include as secondary to service-connected septal deviation status post rhinoplasty and currently non-service-connected sleep apnea.

4.  Entitlement to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014).




REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 with additional service in the Army Reserves. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Although the RO adjudicated an issue stated as "service connection for bipolar disorder (now claimed as mental condition with anxiety and depression)", the medical evidence shows that an anxiety disorder other than PTSD has been diagnosed since the Veteran filed her claim in June 2012.  Moreover, PTSD was diagnosed as recently as May 2012.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, in her June 2012 claim the appellant asserted that her psychiatric disorder has been aggravated by her sleep disorder, which has been diagnosed as sleep apnea.  In light of the above, the issues are as stated on the first page of this decision.

In April 2015, subsequent to the last supplemental statement of the case dated in March 2015, the Veteran's counsel submitted additional medical treatise evidence pertaining to the claim of entitlement to service connection for sleep apnea.  This evidence contains the same information as previously submitted medical treatise evidence considered by the agency of original jurisdiction (AOJ).  In particular, the recently submitted medical treatise article indicates that nasal obstruction may contribute, alone or in combination, to the presence and severity of a breathing-related sleep disorder.  Previously, the Veteran's counsel submitted medical treatise evidence showing that nasal obstruction may have a negative impact on sleep quality and that nasal obstruction must be considered a co-factor in the pathology of sleep-related breathing disorders.  Therefore, the recently submitted medical treatise article is not considered pertinent in and of itself.  As such, a waiver of AOJ consideration is not necessary and the Board may adjudicate the issue of entitlement to service connection for sleep apnea.  38 C.F.R. § 20.1304 (c) (2015).

On August 5, 2015, the RO certified the case to the Board.  In an August 8, 2015, letter, the Veteran's counsel requested the Board allow full 90 days from the date of the certification letter to expire prior to deciding the claims.  It has been 90 days since August 5, 2015.  Thus, the Board may proceed with the adjudication of the claims.


FINDINGS OF FACT

1.  The weight of the evidence is against findings that sleep apnea was demonstrated in service, that there is a nexus between the current diagnosis of sleep apnea and service, and that sleep apnea was caused or aggravated by the service-connected septal deviation status post rhinoplasty.

2.  The weight of the evidence is against findings that a chronic headache disorder was demonstrated in service, that there is a nexus between the current diagnosis of a headache disorder and service, and that headache disorder was caused or aggravated by the service-connected septal deviation status post rhinoplasty.

3.  The weight of the evidence is against a finding that the Veteran has or has had PTSD since she filed her claim in June 2012.

4.  The weight of the evidence is against findings that an acquired psychiatric disorder was demonstrated in service, that there is a nexus between the current diagnosis of an acquired psychiatric disorder and service, that a psychosis was compensably manifested within one year of active duty, and that an acquired psychiatric disorder was caused or aggravated by the service-connected septal deviation status post rhinoplasty.

5.  Service connection is not in effect for sleep apnea.

6.  The Veteran did not serve during the Persian Gulf War.

7.  The weight of the evidence is against a finding that an active psychosis developed within two years of separation from active duty in July 1976.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service and was not caused or aggravated by the service-connected septal deviation status post rhinoplasty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  A headache disorder was not incurred in or aggravated by service and was not caused or aggravated by the service-connected septal deviation status post rhinoplasty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  An acquired psychiatric disorder was not incurred in or aggravated by service and was not caused or aggravated by the service-connected septal deviation status post rhinoplasty, and psychosis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.384 (2015). 

4.  The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met. 38 U.S.C.A. §§ 1702(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.384.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2012 and February and September 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2012 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a March 2015 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran submitted private treatment records.  The RO obtained the service and VA treatment records as well as records from the Social Security Administration.  

The RO afforded the appellant VA examinations in October 2012 and obtained VA medical opinions in December 2012 and March 2015.  In the March 2015 VA medical opinion the physician stated as whether the service-connected septum deviation aggravated the sleep apnea and headache disorder that "true aggravation beyond natural progression" cannot be determined without resorting to speculation.  In determining whether the March 2015 VA medical opinion is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).   The doctor's basis was that the Veteran has a host of physical and mental-health comorbidities - 20 separate physical and mental-health diagnoses - that can contribute to sleep apnea and a headache disorder.  The Board concludes that the VA physician who prepared the March 2015 VA medical opinion sufficiently explained the reasons for his inability to provide an opinion without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.  The Board finds that the examinations and opinions are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

The Board notes that there are no medical opinions addressing whether the sleep apnea and psychiatric disorders were incurred in or aggravated by service. Nevertheless, an additional medical examination or medical opinion is not necessary to decide the claims.  There is no lay or medical evidence showing that the Veteran suffered a disease, injury, or event in service regarding sleep or psychiatric symptomatology and there is no lay or medical evidence that the sleep apnea and psychiatric disorders may be associated with service.  Therefore, another medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

Finally, the Veteran and her counsel appear to be arguing that the VCAA requires the RO to provide an advisory opinion regarding the adequacy of the evidence submitted prior to formally adjudicating a claim.  See, e.g., the December 2013 VA Form 9: "under the [VCAA], the VA must advise me of how to substantiate my claim as well as the existence of negative evidence and how to counter this evidence."  This argument was rejected in Wilson v. Mansfield, 506 F.3d. 1055 (Fed. Cir. 2007).

Service connection claims

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association  (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2014).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2015 and as such, this claim is governed by DSM-5.  See 38 C.F.R. § 3.384 (2015).

38 C.F.R. § 3.384 (2015) defines the term "psychosis" means any of the following disorders: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).



Analysis

Entitlement to service connection for sleep apnea, to include as secondary to service-connected septal deviation status post rhinoplasty

The medical evidence shows a diagnosis of obstructive sleep apnea.  Therefore, Hickson and Wallin element (1), current disability, is established.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show that at an April 1973 entrance examination the Veteran reported a history of frequent trouble sleeping and that it was noted that the Veteran had experienced insomnia.  There were, however, no additional complaints of sleep impairment in service.  At a July 1976 separation examination, the appellant denied any history of frequent trouble sleeping and insomnia was not diagnosed.  Similarly, there was no complaint of frequent trouble sleeping or a finding of insomnia at January 1979 and October 1982 Army Reserve physical examinations.  Moreover, the medical evidence shows that the sleep apnea was not diagnosed until 2012.  In that regard, the October 2012 VA examiner noted in the December 2012 medical opinion that the medical records were consistently silent for any breathing, sleeping, or snoring problems until well over 25 years after discharge from military service.  Thus, Hickson element (2), in-service disease or injury, is not established.

As for Hickson element (3), medical nexus, there is no competent medical evidence relating the sleep apnea to active service.  In addition, there is no assertion of continuity of sleep symptomatology.  The October 2012 VA examiner noted that the medical records were consistently silent for any breathing, sleeping, or snoring problems until well over 25 years after discharge from military service.  Moreover, the Veteran denied any frequent trouble sleeping at the July 1976 separation examination as well as at the January 1979 and October 1982 Army Reserve physical examinations.  Hence, Hickson element (3) is not met.

Service connection is in effect for septal deviation status post rhinoplasty.  Accordingly, Wallin element (2), a service-connected disability, is satisfied.

Turning to Wallin element (3), medical nexus, in the December 2012 VA medical opinion, the October 2012 VA examiner opined that the Veteran's sleep apnea is less likely than not proximately due to, the result of, or aggravated beyond the natural progression by her service-connected septal deviation, status post rhinoplasty.  The October 2012 VA examiner noted that the medical records were consistently silent for any breathing, sleeping, or snoring problems until well over 25 years after discharge from military service.  The October 2012 VA examiner added that the Veteran had a 20-pound weight gain since leaving military service.  The October 2012 VA examiner stated that it was clear that the obstructive sleep apnea is more likely than not due to progressive weight gain, which is a known risk factor for obstructive sleep apnea per the medical literature.  The October 2012 VA examiner indicated that even if the claimant had not had rhinoplasty in service she would have still more likely than not developed obstructive sleep apnea.  The October 2012 VA examiner concluded that there is not ample evidence to support the claim.

In the March 2015 VA medical opinion, a physician opined that it is not likely that the nasal septum deviation is the cause of the sleep apnea because the clinical evidence does not support a finding that the deviated nasal septum is the exact cause of the Veteran's sleep apnea.  The doctor noted that the medical treatise articles submitted by the claimant's counsel showing associations and causations between sleep apnea and nasal obstruction.  The physician noted that the medical treatise articles do not support her contention of a relationship between her sleep apnea and her deviated nasal septum because the clinical findings and test results do not show extensive disease and severe nasal obstruction.  

The physician's opinion is supported by other medical evidence.  In an April 2015 statement, the Veteran's counsel notes that a January 2011 VA examination report shows that the there was a 90 percent obstruction of the left nasal passage and a 75-to-85-percent obstruction of the right nasal passage and that an October 2013 VA examination report reveals less than 50 percent obstruction of the nasal passages bilaterally.  The other medical evidence does not show severe nasal obstruction.  VA treatment records dated in 2012 show normal left turbinate and only one finding in July 2012 of moderate erythema.  A September 2010 VA treatment record reveals that the appellant complained of intermittent nasal obstruction with the right nasal passage being worse than the left one and that the right turbinate was very erythematous.  That treatment record also shows, however, that she was able to breath without difficulty during the physical examination and that there was a normal left turbinate.  Similarly, a July 2010 VA examination report reflects that similar clinical findings as the September 2010 VA treatment record.  The examiner noted that while the nasal deformity causes nasal airway obstruction, she was breathing through her nose at various points throughout the examination without difficulty.

As for aggravation, in the March 2015 VA medical opinion the physician stated that "true aggravation beyond natural progression" cannot be determined without resorting to speculation.  The doctor's basis was that the Veteran has a host of physical and mental-health comorbidities - 20 separate physical and mental-health diagnoses - that can contribute to sleep apnea.  The Board again notes that the VA doctor provided a thorough basis for the inability to provide an opinion without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.

In the April 2015 statement, the Veteran's counsel notes that the Veteran has been told that she is not overweight.  The medical evidence indicates that the sleep apnea is due to the appellant's 20-pound weight gain as opposed to being overweight and that the claimant is necessarily overweight.

In a March 2013 statement, the Veteran indicated that she believes that during a July 2012 VA treatment the doctor told her that the sleep apnea "could be contributed to an anatomical issue."  To the extent that the appellant is asserting that the VA doctor told her that the sleep apnea could be caused or aggravated by the deviated nasal septum, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, the claimant is reporting a speculative medical opinion.  Obert, 5 Vet. App. at 33.  Moreover, the July 2012 VA treatment record contains no such medical opinion.  In short, the appellant's assertion about what medical professionals purportedly said is not competent medical evidence.

The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Court has however also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317).  The United States Court of Appeals for Federal Circuit (the Federal Circuit) held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000).

In an April 2015 statement, the Veteran's counsel argues that the medical treatise evidence coupled with the diagnosis of sleep apnea is sufficient to grant service connection for sleep apnea.  Nasal obstruction and its impact on sleep-related breathing disorders concludes nasal obstruction may trigger sleep disorders in normal people and make worse sleep-related breathing disorders in patients with sleep apnea.  Breathing-Related Sleep Disorder reveals that nasal obstruction may contribute alone, or in combination, to the presence and severity of a breathing-related sleep disorder.  Deviated Septum states that "[a] deviated septum may also cause sleep apnea."  These three medical treatises are too general and inconclusive as well as being speculative.  Mattern, 12 Vet. App. at 228; Obert, 5 Vet. App. at 33.  

Excessive daytime sleepiness and insomnia reports that results from studying 25 adults "suggest that increased upper airway resistance can nonapneic breathing disorders in sleep and, consequently, sleep disturbances."  This medical treatise does not address sleep apnea in particular and thus is insufficient to satisfy Wallin element (3), medical nexus.  

Sleep Apnea notes that risk factors for the disorder include nasal obstruction due to a deviated septum.  Similarly, 7 Common Procedures That Can Worsen Sleep Apnea reveals that rhinoplasty can affect the way you breathe and sleep and that nasal congestion can aggravate or cause obstructive sleep apnea.  The two medical treatises note a myriad of risk factors and are too general to link the Veteran's sleep apnea to her deviated nasal septum.  11 Health Risks of Snoring notes that snoring can be caused by sleep apnea.  This medical treatise does not address whether sleep apnea is caused or aggravated by a deviated nasal septum.

In light of the above, the Board places greater weight on the VA medical opinions than on the medical treatise evidence.

The Veteran claims that her sleep apnea is related to her deviated septum.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - the relationship between her sleep apnea and her deviated septum - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1,372, 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that sleep apnea was demonstrated in service, that there is a nexus between the current diagnosis of sleep apnea and service, and that sleep apnea was caused or aggravated by the service-connected septal deviation status post rhinoplasty.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for sleep apnea, and it is denied.


Entitlement to service connection for a headache disorder, to include as secondary to service-connected septal deviation status post rhinoplasty

The medical evidence shows a diagnosis of tension and migraine headaches.  Therefore, Hickson and Wallin element (1), current disability, is established.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show that in December 1974 the impression was severe muscle contraction headaches, doubt migraine (vascular).  Later in December 1974 the headaches were resolved.  In April 1975 the impressions include headaches, sinus versus tension.  There were no further complaints of headaches or findings or diagnoses of a headache disorder.  At the July 1976 separation examination and the January 1979 and October 1982 Army Reserve physical examinations, the Veteran denied any history of frequent or severe headaches and a headache disorder was not diagnosed at those examinations.  In any event, Hickson element (2) is satisfied. 

As for Hickson element (3), medical nexus, in the December 2012 VA medical opinion, the October 2012 VA examiner stated inarticulately but essentially that it is not as likely as not that the current headache disorder is due to the in-service headaches.  The examiner's basis makes his opinion clearer.  The examiner provided a detailed history of the in-service headaches.  The examiner noted that the Veteran was treated for migraine headaches around 2001 and that the claimed in-service headaches were not diagnosed as migraine headaches.

As to continuity of symptomatology, there is no such assertion of continuity of headache symptomatology.  The Veteran denied any severe or frequent headaches at the July 1976 separation examination as well as at the January 1979 and October 1982 Army Reserve physical examinations.  A March 1992 private treatment record reflects that there has been a history of severe migraine and tension headaches in the past, but it was not noted when those headaches began.  A June 1997 private treatment record reveals that the appellant had had migraines for nine years.  The October 2012 VA examination report shows that she has had headaches for 25 years.

Service connection is in effect for septal deviation status post rhinoplasty.  Thus, Wallin element (2), a service-connected disability, is satisfied.

Turning to Wallin element (3), medical nexus, in the December 2012 VA medical opinion, the October 2012 VA examiner opined that the Veteran's headache disorder is less likely than not proximately due to, the result of, or aggravated beyond the natural progression by her service-connected septal deviation, status post rhinoplasty.  In the March 2015 VA medical opinion, a physician opined that it is not likely that the nasal septum deviation is the cause of the headache disorder because the clinical evidence does not support a finding that the deviated nasal septum is the exact cause of the appellant's headache disorder.

As for aggravation, in the March 2015 VA medical opinion the physician stated that "true aggravation beyond natural progression" cannot be determined without resorting to speculation.  The doctor's basis was that the Veteran has a host of physical and mental-health comorbidities - 20 separate physical and mental-health diagnoses - that can contribute to a headache disorder.  The Board again notes that the VA doctor provided a thorough basis for the inability to provide an opinion without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.

The Veteran claims that her headache disorder is related to her deviated septum.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case - the relationship between her headache disorder and her deviated septum - falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that a headache disorder was demonstrated in service, that there is a nexus between the current diagnosis of a headache disorder and service, and that the headache disorder was caused or aggravated by the service-connected septal deviation status post rhinoplasty.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for a headache disorder, and it is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and an anxiety disorder other than PTSD, to include as secondary to service-connected septal deviation status post rhinoplasty and currently non-service-connected sleep apnea

The Board will first address whether the Veteran has or has had PTSD since she filed her claim in June 2012.  The Veteran has not claimed that she has PTSD secondary to service and instead the only diagnosis of PTSD attributes it to her abusive marriage.  A VA treatment record dated in as recently as May 2012 reveals a diagnosis of PTSD, but VA treatment records since June 2012 reflect a diagnosis of an anxiety disorder other than PTSD.  More specifically, an August 2012 VA treatment record shows a diagnosis of anxiety disorder not otherwise specified and a November 2012 VA treatment record indicates a diagnosis of simply an anxiety disorder.  The October 2012 VA examination report reveals a diagnosis of bipolar affective disorder with anxiety.  Put simply, the weight of the evidence is against a finding that the Veteran has or has had PTSD since she filed her claim in June 2012.

The medical evidence shows that the mood disorder has been diagnosed as bipolar disorder and that there is a diagnosis of an anxiety disorder other than PTSD.  Therefore, Hickson and Wallin element (1), current disability, is established.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show at an April 1973 entrance examination the Veteran reported a history of frequent trouble sleeping and that it was noted that the Veteran had had insomnia.  After the entrance examination, there were no complaints of psychiatric symptomatology or findings or diagnoses of a psychiatric disorder.  At a July 1976 separation examination, the appellant denied any history of psychiatric symptomatology and a psychiatric disorder was not diagnosed.  Similarly, there was no complaint of psychiatric symptomatology or a finding of a psychiatric disorder at January 1979 and October 1982 Army Reserve physical examinations.  Moreover, the medical evidence shows that a psychiatric disorder was not diagnosed until 1997.  The competent medical evidence also does not show a diagnosis of a psychosis within one year of separation from active service in July 1976.  Thus, Hickson element (2), in-service disease or injury, is not established.

As for Hickson element (3), medical nexus, there is no competent medical evidence relating the psychiatric disorder to active service.  In addition, the claimant denied any history of psychiatric symptomatology at her July 1976 separation examination.  Moreover, although the Veteran stated generally in her June 2012 claim that the psychiatric disorder may be directly related to her military service, she has not since alleged continuity of symptomatology or provided any explanation for how her claimed psychiatric disability could be related to service.  Rather, it has been asserted that it is secondary to service-connected disability.  

Service connection is in effect for septal deviation status post rhinoplasty.  Thus, Wallin element (2), a service-connected disability, is satisfied.

Turning to Wallin element (3), medical nexus, in a December 2012 VA medical opinion the October 2012 VA examiner opined that it is less likely as not that the Veteran's bipolar affective disorder with anxiety is proximately due to or the result of her service-connected septal deviation status post rhinoplasty.  The October 2012 VA examiner noted that he was unable to find a nexus between the diagnosis of bipolar disorder and septal deviation and that there is no documentation in the current medical literature showing bipolar affective disorder with anxiety specifically being caused by septal deviation status post rhinoplasty.  The October 2012 VA examiner also stated that there is no evidence to suggest any aggravation between bipolar affective disorder with anxiety and septal deviation status post rhinoplasty.

In a March 2015 VA medical opinion, a VA psychologist stated that based on a literature review, there is no scientific research in the professionally peer-reviewed research to show that bipolar disorder is caused by a deviated septum.  The VA psychologist also opined that the Veteran's records do not show how the bipolar disorder could have been aggravated by the deviated nasal septum.

The Veteran claims that her psychiatric disorder is related to her deviated nasal septum.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case - the relationship between her bipolar and anxiety disorders and her deviated nasal septum - falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1,733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As adjudicated above, the Board is denying the claim of entitlement to service connection for sleep apnea.  Hence, service connection for a psychiatric disorder as secondary to sleep apnea cannot be granted.

In short, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran has or has had PTSD since she filed her claim in June 2012, that an acquired psychiatric disorder was demonstrated in service, that there is a nexus between the current diagnosis of an acquired psychiatric disorder and service, that a psychosis was compensably manifested within one year of active duty, and that an acquired psychiatric disorder was caused or aggravated by the service-connected septal deviation status post rhinoplasty.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for a headache disorder, and it is denied.

Entitlement to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014)

Governing law and regulations

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War. 

Analysis

As the Veteran did not serve during the Persian Gulf War, 38 U.S.C.A. § 1702(b) is applicable and her claim depends solely on whether she had a psychosis within two years of discharge from active duty in July 1976.

The competent medical evidence does not show that the Veteran has ever been diagnosed with any of the disorders listed in 38 C.F.R. § 3.384, much less that she had any of the disorders listed in 38 C.F.R. § 3.384 during active duty or within two years of discharge from active duty in July 1976.  Even if her bipolar disorder were considered an active psychosis, the competent medical evidence does not show that she had bipolar disorder during active duty or within two years of discharge from active duty in July 1976.  Bipolar disorder was first diagnosed in 1997.

The weight of the evidence is against a finding that an active psychosis developed within two years of separation from active duty in July 1976.  As such, the Board finds that the Veteran is not entitled to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014) and the claim is denied.



ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected septal deviation status post rhinoplasty, is denied.

Entitlement to service connection for a headache disorder, to include as secondary to service-connected septal deviation status post rhinoplasty, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and an anxiety disorder other than PTSD, to include as secondary to service-connected septal deviation status post rhinoplasty and currently non-service-connected sleep apnea, is denied.

Entitlement to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


